DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 6, 14, and 32 are objected to because of the following informalities:  claims 6, 14, and 32 read upon structures containing overlapping moieties (e.g., 
    PNG
    media_image1.png
    214
    280
    media_image1.png
    Greyscale
).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6, 10-11, 14, and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4-6, 10-11, 14, and 32 read upon a compound or composition that is not embraced by the claim(s) upon which it depends.  Regarding claims 4 and 10, claim 1 does not embrace a compound wherein R1 or R3 is H. Regarding claims 5 and 11, claim 1 does not embrace a compound wherein R1 is -CH2CH3. Regarding claims 6, 14, and 32, claim 1 does not embrace a compound wherein R3 or R4 is H nor does the claim embrace a compound wherein –CH2OEt is attached to the ring structure (e.g., 
    PNG
    media_image2.png
    192
    258
    media_image2.png
    Greyscale
). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Cai et al. Organic Letters (2005), Vol. 7, pages 4021-4024 (Cai) is representative of prior art. When planning the synthesis of a bioactive phytosphingosine and glycosylceramide derivatives, Cai envisioned the use of a furanose oxazoline (6) as a key intermediate (Scheme 2). 

    PNG
    media_image3.png
    316
    464
    media_image3.png
    Greyscale

Cai further teaches glycosylations of alcohols with Compound 6 (Table 1).

    PNG
    media_image4.png
    693
    466
    media_image4.png
    Greyscale

2-C-6 alkyl.

Conclusion
Claims 1, 4-6, 8, 10-11, 14, 16-17, 22-25, and 32 are pending. Claims 4-6, 10-11, 14, and 32 are rejected. Claims 1, 8, 16-17, and 22-25 are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/